DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, “dimethyaminoethyl methacrylate” is suggested to read “dimethylaminoethyl methacrylate” to fix a typographical error. 
Appropriate correction is required.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-9, 11-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al. (US 2020/0398338, hereinafter referred to as "Kasperchik").
Regarding claims 1, 3, and 8, Kasperchik teaches a build material composition suitable for use in a 3D printing process [0018, 0019], wherein the build material includes a host metal and flow additive nanoparticles disposed on a surface of the particles of the host metal [0024, 0056]. Kasperchik teaches the host metal being in powder form [0025]. 
Kasperchik teaches that the flow additive nanoparticles include organic particles having crosslinked polymer chains, wherein the crosslinked polymer chains may include about 55-95 wt% of a hydrophobic monomer and about 5-40 wt% of a multi-functional crosslinking monomer [0042]. Kasperchik teaches the hydrophobic monomer may be cyclohexyl methacrylate (C10H16O2) and the multi-functional crosslinking monomer may be a divinylbenzene monomer [0043], such that the polymer of the flow additive can include 5-40 wt% of divinylbenzene. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Kasperchik teaches that the crosslinked organic particle of the flow additive nanoparticles may be produced by emulsion polymerization or another co-polymerization technique [0044]. 
Regarding claim 7, Kasperchik teaches the crosslinked polymer chains may include about 0-10 wt% of an acidic monomer [0042]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Kasperchik further teaches acidic monomers including acrylic and methacrylic acid [0040, 0043]. 
Regarding claim 9, Kasperchik teaches flow additive nanoparticles having a primary particle diameter of 100 nm or less [0042]. Overlapping Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Kasperchik teaches the crosslinked organic particle of the flow additive nanoparticles may be produced by an emulsion polymerization, producing latex polymer particles [0044, 0069, 0077]. 
Regarding claim 11, Kasperchik teaches the flow additive being present in amount of less than 10 wt% based on the total weight of the build material composition [0065], providing less than 10 pph by weight of flow additive relative to the weight of the host metal powder, when converted. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 12, Kasperchik teaches an example of the build material with organic polymeric flow additive nanoparticles disposed on the surface of stainless steel host particles [0135-0136], and Fig.16 provides images of the build material, showing a majority (>50%) of the stainless steel microparticle surface to be covered with the additive nanoparticles. Applicant has disclosed the formula in the instant claim 12 to be a general ideal formula for the coverage of a spherical surface additive on a larger particle surface where a value of 0.2 indicates 0.2 of the surface is covered and a value of 1 indicates full coverage of the surface (instant specification [00112-00114]). In considering that the build material of Kasperchik exhibits a surface coverage of the host metal particles between 50-100% and is formed by a similar composition of metal microparticles and polymeric nanoparticles to the instant composition, the build material of Kasperchik would be expected to render obvious a value of the instant formula between 0.2-1.2.
Regarding claim 15, Kasperchik teaches Ti, Al, Ag, Co, CoCr, Cu, Fe, Ni, stainless steel, Pt, and alloys thereof as being suitable for the host metal material [0053]. 
Regarding claims 13-14, Kasperchik teaches another organic component to the build material of a binder agent, wherein the binder polymer particles may be any latex polymer [0065-0066, 0069]. Kasperchik teaches the latex particles may include a heteropolymer having 65-99.9 wt% of a hydrophobic component and 0.1-35 wt% of a hydrophilic component [0072], wherein the hydrophobic component includes at least two monomers that may be divinylbenzene and cyclohexyl methacrylate, and the hydrophilic component includes an acidic monomer such as acrylic acid [0073-0074]. As the hydrophobic component necessarily has two monomers, the divinylbenzene monomer of the hydrophobic component may constitute between 0-100 wt% of the hydrophobic component, and therefore, between 0-99.9 wt% of the heteropolymer. Kasperchik also teaches an embodiment wherein the heteropolymer is prepared at a ratio of the hydrophobic monomers to the hydrophilic monomers that ranges from 5:95 to 30:70 [0079]. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). In addition to the flow additive nanoparticles disclosed in Kasperchik, the latex polymer particles of the binder component in the build material are also seen to render obvious the organic polymeric additive as claimed. 
Kasperchik teaches the latex polymer particles being produced by emulsion polymerization of a monomer and a surfactant [0070-0072, 0075, 0077]. Kasperchik teaches suitable surfactants including those that are any of non-ionic, cationic, or anionic [0090]. Furthermore, Kasperchik teaches a list of suitable surfactants known in the art [0090] that is substantially similar to the list of suitable surfactants in the instant specification [0056], such that selection of a surfactant with a surface tension of less than 45 mN/m or a surfactant comprising a compound as claimed would have been obvious to one of ordinary skill in the art in considering the range of surfactants available from the disclosure of Kasperchik. Furthermore, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding claim 21, Kasperchik teaches the polymeric flow additive nanoparticles (reading on a first organic polymer additive) having an average size of 5-200 nm [0041] or less than 100 nm [0042] and the binder polymer particles (reading on a second organic polymeric additive) having an average size of 10-300 nm [0076], such that selecting flow additive nanoparticles and binder polymer particles varying in median particle size by at least 10 nm would have been obvious to one of ordinary skill in the art, particularly considering that the upper range of the binder polymer particles is 100-200 nm greater than the upper range of the flow additive nanoparticles. 
Regarding claim 22, Kasperchik is silent regarding a spray drying process for disposing the organic polymeric additive on at least a portion of an external surface of the metal powder as claimed; however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. The build material of Kasperchik contains host metal particles with flow additive nanoparticles disposed on the surface thereof having a composition sufficient to render obvious the claimed organic polymeric additive, absent objective evidence to the contrary. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al. (US 2020/0398338, hereinafter referred to as "Kasperchik") as applied to claim 1 above, and further in view of Clare et al. (US 2016/0279703, hereinafter referred to as "Clare").
Regarding claims 16-17, Kasperchik teaches that the host metal may be any of a single phase metallic material composed of one element, or single phase metallic alloy or multiple phase metallic alloy composed of two or more elements [0052]. However, Kasperchik does not teach the host metal powder containing a mixture of a metal and a non-metal powder or a hybrid particle of a metal and a non-metal as claimed. 
Clare teaches a powder for use in an additive manufacturing method (Abstract), the powder including a mixture of Ti-6-Al-4V particles, TiB2 particles, and a binder material [0074-0075]. Clare further teaches that the powder containing Ti-6-Al-4V particles satellited by TiB2 particles exhibits acceptable levels of flowability, packing density, and homogeneity in use when compared to unsatellited powders [0078]. The Ti-6-Al-4V and TiB2 mixture is seen to read on a mixture of a metal and a non-metal powder, and the TiB2 particles are seen to read on a hybrid particle as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the host metal powder in the build material of Kasperchik to include the Ti-6-Al-4V and TiB2 particle mixture as taught by Clare in order to improve flowability, packing density, and homogeneity of the build material powder. As Kasperchik teaches Ti-6-Al-4V as a suitable host metal material [0053], one of ordinary skill in the art would have reasonable expectation of success in making the modification. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al. (US 2020/0398338, hereinafter referred to as "Kasperchik") as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0240259, hereinafter referred to as "Toyoda").
Regarding claims 4 and 6, Kasperchik teaches the binder latex particles may include a heteropolymer having 65-99.9 wt% of a hydrophobic component and 0.1-35 wt% of a hydrophilic component [0072], wherein the hydrophobic component includes at least two monomers that may be divinylbenzene and cyclohexyl methacrylate [0073] (see claim 13 above). However, Kasperchik does not teach a third monomer of dimethylaminoethyl methacrylate included in amount of about 0.1-1.5 wt% or a basic monomer having a nitrogen-containing group, the basic monomer being included in amount of less than about 1.5 wt% as claimed. 
Toyoda teaches a microencapsulated metal material include metal particles, a polymer coating the metal particles, and an ionic group provided on the surface of the polymer [0012]. Toyoda further teaches the polymer including a repeating structural unit derived from a cationically polymerizable surfactant having a cationic group, a hydrophobic group and a polymerizable group, and a repeating structural unit derived from an anionically polymerizable surfactant having a anionic group, a hydrophobic group and a polymerizable group and/or a hydrophilic monomer having an anionic group, as well as other hydrophilic monomers [0015, 0133]. Toyoda teaches suitable hydrophobic monomers include divinylbenzene and cyclohexyl methacrylate [0141] and suitable hydrophilic monomers include dimethylaminoethyl methacrylate [0138]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one of the hydrophilic monomers in the heteropolymer of Kasperchik with a dimethylaminoethyl methacrylate monomer as taught by Toyoda in order to yield the predictable result of forming a polymeric particle including a heteropolymer containing hydrophilic and hydrophobic monomers for coating metal particles. See MPEP 2143(I)(B). The combination of Kasperchik and Toyoda would render obvious the heteropolymer containing about 0.1-35 wt% of a dimethylaminoethyl methacrylate monomer (Kasperchik [0072]). Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). 

Response to Arguments
Applicant's arguments filed 02/26/2022 with regards to the prior art teachings of Kasperchik (US 2020/0398338) and Clare (US 2016/0279703) have been fully considered but they are not persuasive.
The Examiner notes that with regards to the portions of Applicant’s remarks that are merely duplicated from paragraphs 20, 22, 25-26, 40, 64, 100, and 102 of the instant specification (see remarks Pg. 11-14), although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the flow additive of Kasperchik requires freeze drying and produces a low density, fractal surface which must then be broken up by mixing (Kasperchik [0032]). Applicant continues that Kasperchik requires the specific process steps of freeze drying to create the specific structure described and the fractal structure requires an additional mixing step, such a roll milling, to apply the material to the host metal. Applicant asserts that the teachings of Kasperchik as a whole would seem to teach away from using divinyl benzene to create a highly cross-linked structure to create a hard particle that will remain as a spherical particle with aggressive handling as in the present application. Applicant notes that while divinylbenzene is listed at paragraph 43 as a possible crosslinking monomer, the overall composition and freeze-drying method of Kasperchik produces a material having a fractal structure that is easily broken up, which would not teach or suggest the present polymeric additive. The Examiner does not concur. It is noted that a highly cross-linked structure creating a hard particle that will remain spherical under aggressive handling are not features of the instant independent claim 1. The Examiner notes that the only required limitations of the instant claim 1 are a composition comprising a metal powder with an organic polymeric additive disposed on the surface thereof, wherein the organic polymeric additive is a copolymer comprising a first monomer having a C to O ratio of about 3-8, and a second monomer of divinyl benzene at about 8-40 wt% of the copolymer. As applied in the rejection of claim 1 under 35 U.S.C. 103 above, Kasperchik reasonably renders obvious the aforementioned limitations. Furthermore, Kasperchik is not seen to teach away from using divinylbenzene as Kasperchik explicitly teaches the use of divinylbenzene [0043], and nowhere throughout the disclosure does Kasperchik criticize, discredit, or otherwise discourage the use of divinylbenzene. 
Regarding claim 22, Applicant notes that the claim recites the organic polymeric additive is disposed on an external surface of the metal powder by spray drying. Applicant argues that Kasperchik requires a flow additive that is freeze dried to have a porous fractal surface and which must be mixed with the host particles to break up the fractal surface of the flow additive such as by roll milling, such that the material of Kasperchik is structurally different and requires mixing to break up. The Examiner does not concur. It is noted that the instant claims are directed to a composition, not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See MPEP 2113. Applicant has provided no further compositional or structural limitations to differentiate the composition of claim 22 from the composition of claim 1. Furthermore, no evidence has been provided to establish the composition of claim 22 as being nonobvious from the prior art build material in Kasperchik. As Kasperchik still sufficiently renders obvious all of the compositional and structural limitations of the claimed composition, the build material of Kasperchik is seen to render obvious the composition of claim 22 even though the build material is made by a different process. 
Applicant argues that Clare does not teach or suggest polymeric additives on metal powder as a flow aid and that combining the metal alloy created by Clare with the flow additive of Kasperchik would not be suggested by the teaching of either reference. The Examiner does not concur. Kasperchik and Clare are seen to be sufficiently related and analogous as both references are directed to three-dimensional printing compositions containing metal particles and polymeric binder particles (Kasperchik [0065] and Clare [0074-0075]). 
Applicant further argues that the requirement in Kasperchik of roll milling for an extended time in order to break up the porous fractal agglomerates would not be suggested for a material already having a smaller particle satellited to a first particle where extensive processing may be disadvantageous to the combined particle material of Clare. The Examiner does not concur. The mixing step described in Kasperchik is included to break up agglomerates of the flow additive nanoparticles having fractal structures that are easily broken, furthermore, Kasperchik teaches that the mixing step may be accomplished using a hand mixer [0018, 0055-0056], such that there is no requirement in Kasperchik to subject the build material to an extensive roll milling process. There is further no indication in the disclosure of Clare that the bonded, satellited particles would not withstand a mixing step, as Clare discloses thoroughly mixing the powder composition to avoid agglomeration [0075] as well as further sieving and segregation processing of the bonded powder to remove excess particles [0035]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738 

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        8/26/2022